Citation Nr: 0706393	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-32 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed hemangioma of 
the face and lip, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
May 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO rating decision.  

In March 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development of 
the record.  



FINDINGS OF FACT

1.  All notification and development action required to 
fairly adjudicate the issue on appeal has been accomplished.  

2.  The veteran had service in the Republic of Vietnam during 
the period for which exposure to herbicides is presumed.  

3.  The currently demonstrated hemangioma of the right side 
of the face and lip is shown to be a congenital anomaly that 
was as likely as not aggravated by his military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hemangioma of the face was 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination below, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  See 38 C.F.R. § 3.303(c).  

However, service connection for congenital, developmental, or 
familial diseases (not defects) may be granted when the 
evidence as a whole establishes that the disease in question 
was incurred in or aggravated by military service within the 
meaning of VA law and regulations. See VAOPGCPREC 82-90.

Service connection requires medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. §§ 3.303(d), 3.304.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In this case, the veteran's service medical record (SMR) does 
not show evidence of onset of hemangioma during military 
service.  However, his induction physical in January 1969 
noted the skin as "abnormal" due to areas of skin 
pigmentation, apparently including the neck and buttock 
areas.  

The service medical records show that the veteran was treated 
for an injury to the left eye in March 1971.  He was noted to 
have tenderness in supra-orbital area due to trauma.  Later 
in the month, it was noted that the eye was still swollen.  
The veteran was not treated hemangioma during service, and 
the April 1972 report of physical examination at the time of 
the veteran's separation from service listed the skin as 
"normal."  

There is no evidence of symptoms of hemangioma within the 
first year after the veteran's discharge from service, and an 
Army Reserve enlistment examination in February 1978 noted 
the skin as "normal."  

The earliest medical evidence of the onset of the hemangioma 
is a March 1989 VA treatment note describing a 10-year 
history of right facial hemangioma.  It was noted by way of 
history that the veteran had undergone embolization with 
temporary relief at VA in 1981.  

A March 1999 treatment note from the State University of New 
York Medical Center at Syracuse described a 20-year history 
of hemangioma.  

Based on these treatment notes, the Board concludes that the 
veteran's condition was apparently medically identified for 
treatment purposes in approximately 1979, several years after 
his discharge from service and was actually treated by 
embolization by VA in 1981.  Unfortunately, any treatment 
records in the custody of VA are not available for review.  

The file contains extensive records of VA and-non VA medical 
treatment for hemangioma and its complications after March 
1989.  While these records show the progress and severity of 
the condition, they cannot provide a definitive opinion as to 
the date of likely onset of the claimed disorder.  

The veteran had a VA medical examination in October 2005 when 
the examiner acknowledged the veteran's two alternative 
theories of causation of his disability; i.e., causation by 
herbicide exposure in Vietnam or causation by trauma to the 
face during military service.  

The VA examiner noted the veteran's medical history in 
detail, performed a clinical examination, and noted his 
observations.  The examiner diagnosed arteriovenous 
malformation (AVM) of the face.  

The examiner noted that AVM's were thought to arise during 
fetal development; lesions are most commonly discovered in 
late childhood, adolescence or early adulthood.  This would 
be consistent with the notation of pigmented areas made at 
the time of the veteran's service entrance examination.  

The VA examiner stated that, in his medical opinion, the 
veteran's AVM was a congenital pre-existing condition and 
that it is as likely as not that the reported injuries to the 
face during military service might have sped up the 
inevitable expansion of the AVM.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Based on the evidence, the Board finds that VA examiner's 
opinion, which is uncontroverted by any other medical opinion 
and consistent with the treatment records, constitutes 
persuasive medical evidence linking the veteran's claimed 
hemangioma of the face and lip to his period of military 
service.  

This is supported by the veteran's credible statements of 
having sustained injuries to face (documented by the service 
medical records) and having developed symptoms of right jaw 
pain and swelling apparently within a short time after his 
discharge from active duty.  

It is clear to the Board from its review of the entire record 
that the claimed hemangioma became dramatically apparent 
within several years of the veteran's discharge from service.  
While this dates with certainty to some time about 1979, the 
lack of the initial VA treatment records hampers any effort 
to obtain greater clarity.  As the veteran should not be 
penalized for this deficiency, the Board assigns great 
probative weight to the veteran's assertions as to the 
manifestation in the years shortly after service.  

By extending the benefit of the doubt to the veteran in this 
regard, the Board concludes that a basis for finding a 
continuity of symptomalogy and a chronic increase in the 
severity of the hemangioma since service has been presented 
in this case.  As such, the preexisting hemangioma is shown 
as likely as not to have been aggravated by service.  

Accordingly, service connection for the hemangioma of the 
face and lip is warranted.  

For completeness of review, the Board notes that the veteran 
initially claimed service connection on a theory that his 
claimed hemangioma is consequent to exposure to herbicides in 
service; however, the Board was unable to award service 
connection on that basis.  

The veteran's service record shows that he served in the 
Republic of Vietnam during the period between January 9, 
1962, and May 7, 1975; he is accordingly presumed to have 
been exposed to herbicides including Agent Orange.  See 38 
C.F.R. § 3.307(a)(6)(iii) (2006).   However, the claimed 
hemangioma (also diagnosed as AVM) is not a condition for 
which VA has established a presumptive causal connection.  
See 38 C.F.R. § 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which it has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586-57589 (1996).  
  
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

In this case, there is no competent medical evidence showing 
a causal connection between the veteran's hemangioma (also 
diagnosed as AVM) and exposure to Agent Orange.  The file 
contains a number of medical opinions speculating that 
exposure to herbicides may have caused or aggravated the 
disorder, but medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

As noted, service connection may be granted for a congenital 
disorder that was aggravated by military service; competent 
medical opinion states that the veteran's claimed hemangioma 
(also diagnosed as AVM) is such a disorder.  

Accordingly, the criteria for service connection have been 
met in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53-56 (1990).  



ORDER

Service connection for hemangioma of the face and lip is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


